DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Pre-Appeal Brief on 04/18/2022.
Allowable Subject Matter
Claims 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) each of said plurality of switch assemblies having a parallel circuit of three assembly components including a first assembly component being a semiconductor switch, a second assembly component being a freewheeling diode and a third assembly component being a surge arrester; said three assembly components being disposed as an assembly component stack and said three assembly components of each of said plurality of switch assemblies being disposed successively in said assembly component stack; direct connections electrically directly connecting each two mutually adjacent assembly components to one another; a bridge connection, each of said direct connections interconnecting two assembly components of a different two of said plurality of switch assembliesPage 2 of 14Application No. 17/045,228 Reply to Office Action of January 18, 2022Amendment dated March 7, 2022being electrically connected to each of two direct connections second closest to it by said bridge connection; said assembly component stack having stack ends and electrical stack terminals each disposed at a respective one of said stack ends; and end bridge connections each electrically connecting a respective one of said electrical stack terminals to said direct connection of two assembly components being second closest to said stack end; wherein said assembly component stack is configured such that said surge arrester of a first one of said plurality of switch assemblies and said surge arrester of a second one of said plurality of switch assemblies are physically located between said freewheeling diode of said first one of said plurality of switch assemblies and said freewheeling diode of said second one of said plurality of switch assemblies, wherein said first one of said plurality of switch assemblies is physically located adjacent to said second one of said plurality of switch assemblies, in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	




	/THIENVU V TRAN/                                                 Supervisory Patent Examiner, Art Unit 2839